Case 2:17-cv-00094-RAJ Document 234 Filed 03/13/19 Page 1 of 4
Case 2:17-cv-00094-RAJ Document 234 Filed 03/13/19 Page 2 of 4
Case 2:17-cv-00094-RAJ Document 234 Filed 03/13/19 Page 3 of 4




                EXHIBIT A
                                        Case 2:17-cv-00094-RAJ Document 234 Filed 03/13/19 Page 4 of 4


ID       Date of Service   Time Spent         Caseworker   Funding Code         Activity Type   Activity Details
#57304   04/12/2018                     0.8   Matt Adams   23 NWIRP ‐ general   Case Activity   reviewing & editing reply iso motion for sanctions
#56809   04/10/2018                     1.8   Matt Adams   23 NWIRP ‐ general   Case Activity   reviewing opp to mx for sanctions, and supporting declarations
#56801   04/10/2018                     0.5   Matt Adams   23 NWIRP ‐ general   Case Activity   pc re response to ex parte mx and mx for sanctions
#56779   04/10/2018                     0.7   Matt Adams   23 NWIRP ‐ general   Case Activity   reading defs' opp to sanctions mx + mx for ex parte in camera review
#54928   03/30/2018                       1   Matt Adams   23 NWIRP ‐ general   Case Activity   call with ACLU, re next steps
#54446   03/27/2018                     0.5   Matt Adams   23 NWIRP ‐ general   Case Activity   pc re docs needed for sanctions motion
#54331   03/22/2018                       1   Matt Adams   23 NWIRP ‐ general   Case Activity   finish editing sanctions mx
#53366   03/21/2018                     1.8   Matt Adams   23 NWIRP ‐ general   Case Activity   editing sanctions mx
